                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

NOBLE BATES                                           CIVIL ACTION NO. 19-cv-1157

VERSUS                                                JUDGE FOOTE

NATIONAL UNION FIRE INSURANCE CO.                     MAGISTRATE JUDGE HORNSBY
OF PITTSBURG, PA, ET AL


                                 MEMORANDUM ORDER

         Noble Bates (“Plaintiff”) filed this civil action in state court to complain of damages

he sustained as a result of an automobile accident. He sued Archie Call (“Call”), the driver

of the other vehicle; ARI Fleet, LT (“ARI”), Call’s employer; and National Union Fire

Insurance Co. of Pittsburgh, PA (“National Union”). Call and National Union removed

the case to this court on the basis of diversity jurisdiction.

         The court has an independent duty to ascertain that it has subject matter jurisdiction

over a civil action. Torres v. Southern Peru Copper Corp., 113 F.3d 540, 542 (5th Cir.

1997). “There is a presumption against subject matter jurisdiction that must be rebutted by

the party bringing an action to federal court.” Coury v. Prot, 85 F.3d 244, 248 (5th Cir.

1996).

         The notice of removal alleges that National Union is a Pennsylvania corporation

with its principal place of business in New York and that Call is domiciled in Florida.

These allegations are sufficient with respect to the citizenship of those parties. The notice

also includes allegations about the injuries at issue, including that Plaintiff has received

spine injections and has been advised by a physician that he may be a candidate for neck
and back surgeries. Those allegations are sufficient to demonstrate that the amount in

controversy exceeds $75,000.

       The notice of removal is lacking with regard to Plaintiff’s citizenship. The notice

states that Plaintiff is a resident of DeSoto Parish. It is domicile rather than mere residency

that decides citizenship for diversity purposes, and “an allegation of residency alone ‘does

not satisfy the requirement of an allegation of citizenship.’” Midcap Media Finance, LLC

v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019), quoting Strain v. Harrelson

Rubber Co., 742 F.2d 888, 889 (5th Cir. 1984). A person may reside in multiple states

simultaneously, but “[a]n individual who resides in more than one State is regarded, for

purposes of federal subject-matter (diversity) jurisdiction, as a citizen of but one State.”

Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951 (2006). That is the state in which the

person is domiciled. Id.; Acridge v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d

444, 451 (5th Cir. 2003). Fortunately, the original petition filed in state court alleges that

Plaintiff is domiciled in Louisiana. That allegation is sufficient to cure the notice of

removal.

       The notice of removal states that ARI is “a foreign corporation domiciled in the

State of Delaware.” That is not a sufficient allegation to establish ARI’s citizenship.

However, the notice states in Paragraph 3 that ARI was voluntarily dismissed prior to

removal and is no longer a party to this suit. The citizenship of a party that is voluntarily

dismissed prior to removal need not be considered. See Rasbury v. USAA General

Indenity, 2015 WL 1906205 (W.D. La. 2015), citing Vasquez v. Alto Bonito Gravel Plant

Corp., 56 F.3d 689, 693 (5th Cir. 1995).

                                         Page 2 of 3
        Accordingly, the court finds that subject matter jurisdiction exists pursuant to 28

USC § 1332. This finding is preliminary and may be reconsidered sua sponte or on

appropriate motion.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 9th day of September,

2019.




                                        Page 3 of 3
